Citation Nr: 0315603	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02- 08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

REMAND  

The veteran served on active duty in the Army from April 1965 
to March 1968.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from a June 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Pursuant to 38 U.S.C.A. §§  7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in March 2003 in Washington, D. C.  A 
transcript of the hearing is of record.  

There have been significant procedural changes in the law 
that need to be addressed before the Board can decide the 
merits of the claim.  In 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A, was enacted and modified VA's duty to notify and duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  As no document 
of record meets the specific notice requirements erected by 
the VCAA, including the notice of 38 C.F.R. § 3.159, 
implementing the VCAA, provided to the veteran at the March 
2003 hearing, further development as to the duty to notify is 
needed.  Quartucccio v. Principi, 16 Vet. App. 183 (2002); 
see Disabled Am. Veterans v., Sec'y of Veteran Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (holding that the "30-day 
response period" in context of the duty to notify under the 
VCAA is invalid because it is contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence).  And further evidentiary development is needed to 
comply with the duty to assist. 

Therefore, this case is REMANDED to the RO for the following 
action: 

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A.  The duty to notify includes 
notice that VA will obtain records of 
Federal agencies, including service 
medical records and VA records, the 
veteran identifies; and that he is 
responsible for identifying and submitting 
records from State or local governments, 
private health-care providers, current or 
former employers and other non-Federal 
governmental sources, unless he signs a 
release, which would authorize VA to 
obtain them.  In the notice, ask the 
veteran if there are any other health-care 
providers, VA or non-VA, not previously 
identified, who have treated him for 
sarcoidosis since service.

2.  Obtain the clinical records of the 
Army Hospital at Fort Sam Houston, Texas, 
for treatment of a cyst in July 1965. 

3.  Obtain Dr. Mitchell's medical opinion, 
dated February 11, 2002, referred to in 
the April 2002 statement of the case, 
which is not in the file. 

4.  Obtain Social Security Administration 
records. 

5.  Obtain the medical records, including 
notes, discharge summaries, consults, lab 
(surgical pathology reports associated 
with the removal of a right elbow mass in 
September 1972 at the Cleveland VAMC and 
removal of an arm mass in 1972 and 1973 at 
the Cincinnati VAMC), imaging, and 
procedures, for treatment for any lung or 
skin condition from March 1968 to December 
1973 at the Cleveland VAMC; from 1972 to 
1973 from the Cincinnati VAMC; from 
January 1975 to December 1979 at the 
Nashville VAMC; and from January 1975 to 
December 1984 at the Huntsville and 
Birmingham VAMCs. 

6.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The veteran's response to the 
SSOC is optional and it is not required 
for perfection of the appeal.  After the 
60-day period for the response has ended 
or the veteran indicates a desire to 
proceed with his appeal without waiting 
for the 60 day-period, the case should be 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	GEORGE E. GUIDO JR.  
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

